DETAILED ACTION

RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered.

Response to Remark

This communication is considered fully responsive to the amendment filed on 09/23/22.
a. Independent claims have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Contavalli et al. (US 2018/0212886, “Contavalli”) in view of Ghani et al. (US 6,215,769, “Ghani”).
Regarding claim 1, Contavalli discloses a network computing device comprising one or more processors configured to:
- receive data packets for transmission to one or more network nodes of a network according to a traffic shaping policy, wherein the data packets comprise a first data packet (See 910 & 930 fig.9, receiving data packets from a remote computing device and determine a transmission time based on rate limit policy associated with the received data packets; See ¶.20, achieve scalable traffic shaping per packet by enqueueing packet identifiers associated with the packet in a single, time-indexed data structure according to the timestamp);
- generate and store a first confirmation token for the first data packet in a time-indexed data structure (See 920, 940 & 960 fig.9, generating a packet ACK message …storing an identifier associated with the packet acknowledgement message packet in a time-indexed data structure at a position in the time-indexed data structure associated with the transmission time determined for the packet acknowledgement message. The method also includes determining that a time indexed in the time-indexed data structure has been reached and transmitting over a network interface card of the network device a packet acknowledgement message associated with an identifier stored in the time-indexed data structure at a position associated with the reached time), the first confirmation token stored in association with a timestamp representing a time the first confirmation token is scheduled to be dequeued (See ¶.20, achieve scalable traffic shaping per packet by enqueueing packet identifiers associated with the packet in a single, time-indexed data structure according to the timestamp; See ¶.21, scalable traffic shaping per packet by dequeuing the packet as quickly as possible when the deadline for transmission, as identified in the timestamp, has passed and delivering a completion message to the packet source enabling new packets to be transmitted);
- transmit the first data packet to the one or more network nodes (See 115 fig.7A-C and ¶.75; the scheduler has processed the packets P1A2 and P1B2 from the socket buffer 705 and 710, respectively, to determine a transmission time for each packet …based on determining the time indexed for packet P1A1 and packet P1B1 has been reached, the scheduler executes instructions to forward packets P1A1 and P1B1 to the network interface card for transmission);
- dequeue the first confirmation token for the first data packet based on the timestamp (See ¶.21, scalable traffic shaping per packet by dequeuing the packet as quickly as possible when the deadline for transmission, as identified in the timestamp, has passed and delivering a completion message to the packet source enabling new packets to be transmitted); and
- receive an additional data packet for transmission to the one or more network nodes of the network according to the traffic shaping policy in response to dequeuing the first confirmation token (See ¶.21, achieve scalable traffic shaping per packet by dequeuing the packet as quickly as possible when the deadline for transmission, as identified in the timestamp, has passed and delivering a completion message to the packet source enabling new packets to be transmitted; See ¶.1, shape traffic include classifiers to match and move packets between different queues based on a policy, queue-specific shaping algorithms to delay, drop or mark packets, and scheduling algorithms to fairly prioritize packet assignment across different queues; See ¶.2, determine a transmission time for each packet based on at least one rate limit policy and stores an identifier associated with the respective packet in a time-indexed data structure at a position in the time-indexed data structure associated with the transmission time determined for the packet. The network interface driver determines that a time indexed in the time-indexed data structure has been reached, and in response, transmits a packet associated with an identifier stored in the time-indexed data structure at a position associated with the reached time. The network interface driver communicates a transmission completion notification back to the application subsequent to transmitting the packet; See ¶.17, processes the received packets to determine a transmission time for each packet based on at least one rate limit policy. For example, a rate limit policy may include a rate pacing policy or a target rate limit. Additionally or alternatively, the rate limit policy may include a specific policy associated with a particular class of packets or an aggregate rate for a particular class of packets; See ¶.18, Single queue shaping systems also can enable more accurate rate limiting and schedulability of packets based on the packets' transmission policy. For example, utilizing a single time-based queue or calendar queue, packet timestamps that are created by the packet generating application can be leveraged to schedule an optimal packet transmission time based on a combination of rate limit, pacing rate, and/or bandwidth sharing policy associated with the packet; See further Fig.4A and ¶.51 for traffic shaping policy in details).
Contavalli discloses the method of dequeuing (See ¶.21, the network device and method further achieve scalable traffic shaping per packet by dequeuing the packet as quickly as possible when the deadline for transmission, as identified in the timestamp, has passed and delivering a completion message to the packet source enabling new packets to be transmitted; See ¶.52, Once a slot in the timing wheel 130 becomes older than now the elements in the slot may be dequeued and prepared for transmission), but does not explicitly disclose what Ghani discloses,
- dequeuing the first confirmation token (Ghani, See Fig.6 and col.11, ln.21-28, In FIG. 6, it is assumed that queue objects exist for enqueing or dequeuing ACK packets, and that a running count of the number of buffered ACK packets is kept, e.g., num_ACK. In case of link-layer congestion and/or a non-empty ACK buffer, an incoming ACK packet is stored in the buffer. The buffered ACK packets are kept in the buffer and can only be sent out appropriately by the data packet departure method).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “dequeuing the first confirmation token” as taught by Ghani into the system of Contavalli, so that it provides a way for incoming ACK packet to be stored in the buffer (Ghani, See, col.11, ln.21-28).

Regarding claim 2, Contavalli discloses “the one or more processors are further configured to generate and store the first confirmation token before transmitting the data packet to the one or more network nodes (See 920, 940 & 960 fig.9, generating a packet ACK message …storing an identifier associated with the packet acknowledgement message packet in a time-indexed data structure at a position in the time-indexed data structure associated with the transmission time determined for the packet acknowledgement message).”

Regarding claim 3, Contavalli discloses “the received data packets comprise a second data packet; and wherein the one or more processors are further configured to: transmit the second data packet to the one or more network nodes; and after the second data packet is transmitted (See 115 fig.7A-C and ¶.75; the scheduler has processed the packets P1A2 and P1B2 from the socket buffer 705 and 710, respectively, to determine a transmission time for each packet …based on determining the time indexed for packet P1A1 and packet P1B1 has been reached, the scheduler executes instructions to forward packets P1A1 and P1B1 to the network interface card for transmission), generate and store a second confirmation token for the second data packet in the time-indexed data structure (See 920, 940 & 960 fig.9, generating a packet ACK message …storing an identifier associated with the packet acknowledgement message packet in a time-indexed data structure at a position in the time-indexed data structure associated with the transmission time determined for the packet acknowledgement message).”

Regarding claim 7, Contavalli discloses “maintain a current time, and generate a timestamp for the first confirmation token; and wherein the traffic shaping policy specifies dequeuing the first confirmation token when the timestamp meets or exceeds the current time (See ¶.43, a time stamp of zero (e.g., transmission time is now) or any value smaller than now. For example, a packet identifier with a time stamp of zero will be transmitted immediately).”

Regarding claim 8, Contavalli discloses “the received data packets are received from a plurality of applications running on the network computing device (See 150a-c fig.1 and ¶.46, a plurality of applications); and wherein the one or more processors are further configured to dequeue the first -23-GOOGLE 3.OF-3187 confirmation token according to the traffic shaping policy, wherein the traffic shaping policy prioritizes transmission of data packets from a first application of the plurality of applications over data packets from a second application of the plurality of applications (See ¶.52, once a slot in the timing wheel becomes older than now the elements in the slot may be dequeued and prepared for transmission).”

Regarding claim 9. Contavalli discloses “the plurality of applications running on the network computing device comprise at least one application executing on a virtual machine running on the network computing device (See 200a fig.2A, virtual machine 1 & 2).”

Regarding claim 10, Contavalli discloses “wherein the one or more processors are coupled to a network interface controller, and wherein the one or more processors are further configured to transmit the first data packet to the one or more network nodes using the network interface controller (See 1020 fig.10, network interface controller).”

Regarding claim 11, Contavalli discloses “wherein the network interface controller is a programmable network interface controller (See ¶.37, the NIC of the hardware can have configuration similar to that of the network interface controller or the network interface card as shown in FIG. 10. In some implementations, the real OS has a protocol stack 225 (e.g., TCP stack) and has a software application running on the real OS 220. Each of the containers, (e.g., container 1 and container 2 can host a variety of applications, e.g., software applications 241 and 242. The server 200b may be a file server, application server, web server, proxy server, appliance, network appliance, gateway, gateway server, virtualization server, deployment server, SSL VPN server, or firewall).”

Regarding claim 12, it is a system claim corresponding to the device claim 1, except the limitations “a plurality of network nodes comprising a first network node and a second network node, wherein: the first network node is configured to receive data packets from the second network node (See 750 fig.1, network nodes)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 13, 14, 18, and 19, they are claims corresponding to claims 2, 3, 7, & 8, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claim 20, it is a method claim corresponding to the device claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.
	 
Allowable Subject Matter

Claims 4-6 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed have been considered. But, in view of the applicant’s amendment to the claims, examiner has clarified and remapped the rejection to the argued claim limitations, using the prior art of record in the current prosecution of the claims. The newly added claim limitations “the first confirmation token stored in association with a timestamp representing a time the first confirmation token is scheduled to be dequeued” read on the paragraphs [0020] & [0021] of Ghani and “receive an additional data packet for transmission to the one or more network nodes of the network according to the traffic shaping policy” read on paragraphs [0017]-[0018] & [0021] of Ghani as rejected in claim 1. Therefore, the examiner disagrees respectfully.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411